Appeal from a judgment of the Children’s Court of the County of Nassau adjudging appellant to be delinquent and committing him to the State Agricultural and Industrial School at Industry, N. Y., and from the findings and decision of said court. Judgment affirmed, without costs. No opinion. Appeal from findings and decision dismissed. Adel, Acting P. J., Wenzel, MacCrate and Beldock, JJ., concur; Murphy, J., dissents and votes to reverse the judgment, to dismiss the petition and to vacate the warrant of commitment. [See post, p. 1103.]